Citation Nr: 1041158	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-24 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Boise, Idaho, 
Department of Veterans Affairs (VA), Regional Office (RO), which 
continued an evaluation of 30 percent for PTSD.

In an April 2008 decision, the Board denied the Veteran's claim.  
The Veteran appealed the decision denying the claim to the United 
States Court of Appeals for Veterans Claims (Court).  In a March 
2010 Order, the Court remanded the claim to the Board for 
readjudication in accordance with a Joint Motion for Remand.


FINDING OF FACT

The Veteran's service-connected PTSD has been productive of no 
more than mild occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to perform 
occupational tasks with depression, anxiety, sleep impairment, 
distrust, some panic attacks, and mild memory loss, but with 
otherwise satisfactory routine behavior, self-care, and normal 
conversation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 
(2009).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when the 
disability may have been more severe than at other times during 
the course of the claim on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

The Veteran's psychiatric disorder has been rated as 30 percent 
disabling under Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

VA treatment records dated from March 2006 to August 2006 reflect 
that the Veteran expressed symptoms of hypomania.  She had 
trouble sleeping at night and was willing to try a sleep aid.  
Her mood was euthymic and showed some lability.  The Veteran had 
trouble motivating herself, was tearful, and had trouble eating.  
Her daughter was moving out of state with her grandchildren, and 
her son was being deployed to Italy.  Her ongoing diagnosis was 
bipolar disorder.

On November 2006 VA psychiatric examination, the Veteran reported 
PTSD symptoms that included re-experiencing memories of her in-
service rape about once a week, nightmares, trouble sleeping, 
feelings of entrapment in certain social situations that reminded 
her of the circumstances of her in-service stressor, avoidance of 
thoughts, feelings, or conversations that reminded her of the 
stressor, secluding herself from others, emotional numbing, 
exaggerated startle response, and feeling overly emotional.
With regard to her social history, the Veteran reported a long 
history of abuse dating back to her childhood, when she was 
sexually assaulted by an uncle and then by a church preacher at 
the age of 15.  She reported that during her military service, 
there was an incident in which she was raped by three men.  Post-
service, she reported a history of physically abusive 
relationships, one of which resulted in her partner placing a gun 
to her head.  She reported that she drank alcohol once or twice 
per week and denied any recreational drug use.  She had been 
married twice, and was currently separated from her husband of 20 
years.  She had two adult children and lived alone.  She reported 
that due to the past rape, she had poor judgment when dating men.  

With regard to her occupational history, the Veteran reported 
that she had received her GED and had taken a variety of 
technical college courses.  She was not currently employed and 
had last worked over 10 years previously.  She had worked a 
series of semi-skilled jobs throughout her life, though she 
rarely stayed in a position for more than six months at a time.  

Mental status examination demonstrated that the Veteran was 
casually dressed and neatly groomed.  She was pleasant and 
cooperative.  Eye contact was good and speech, language, and 
motor abilities were normal.  She had no trouble listening or 
following directions.  Her mood was depressed and anxious.  Her 
affect was restricted, which was consistent with her verbal 
expression.  She denied any suicidal or homicidal ideations.  Her 
thought processes were logical, sequential, and goal oriented.  
There was no psychotic content.  She was oriented to time, place, 
and person.  Her attention and memory were within normal limits.  
In analyzing the results of her Personality Assessment Inventory, 
the examiner found that the pattern of responses generally 
suggested that the Veteran was tense, impulsive, angry, unhappy, 
and emotionally labile.  The results demonstrated that she had 
experienced a traumatic event that was a source of distress and 
anxiety.  There was, however, an indication of exaggeration of 
complaints and problems related to the traumatic event.

The examiner reviewed the Veteran's claims file and noted that 
she had in the past been diagnosed with PTSD, bipolar disorder, 
major depression, dysthymia, anxiety disorder, and dependant 
personality disorder.  The Veteran was taking medication for 
bipolar disorder which she believed helped manage her symptoms.  
The examiner noted that the Veteran's last VA psychiatric 
examination was in September 2002, at which time the Veteran 
reported that her post-service domestic assault was her biggest 
stressor, and that her in-service assault was her second biggest 
stressor.  Based upon psychiatric examination and a review of the 
claims file, the September 2002 examiner had determined that the 
Veteran's in-service rape accounted for about one-third of her 
PTSD symptomotology, and that her post-service abusive 
relationships, including the instance when a gun was pointed to 
her head, accounted for two-thirds of her PTSD symptomotology.  
The November 2006 examiner noted that in reviewing the record, 
she was in agreement with the September 2002 assessment.  Based 
upon the above examination, the examiner diagnosed the Veteran 
with PTSD, moderate, bipolar disorder II, with an Axis II 
diagnosis of rule out borderline personality traits v. dependant 
personality traits.  A GAF score of 55 was assigned.  

Private treatment records beginning in November 2006 reflect that 
at that time, the Veteran sought treatment for trauma, including 
due to rape, domestic violence, and illegal drug use.  She 
reported that she did not currently use drugs.  Her current 
concerns included agoraphobia, possible personality disorder, 
poor response to medications, PTSD, and bipolar disorder.  She 
reported that she had poor relationships with others because she 
found that she mostly engaged with people who created drama or 
used drugs.  She had strained relationships with her parents and 
children.  Mental status examination revealed that she was 
casually dressed, with some anxiety noted.  She was easy to 
engage, pleasant, and had good eye contact.  Her mood and affect 
were congruent, and there was no disturbance of speech.  Her 
thought process, content, and orientation was normal.  She 
reported some occasional difficulties with memory, and stated 
that her concentration was compromised.  She stated that her 
impulse control and judgment were poor, and was noted to be a 
good historian.  The diagnosis was PTSD and bipolar disorder by 
history.  A GAF score of 60 was assigned.  In June 2007, there 
was minor progress with regard to sleep disturbances.  She was 
exploring her childhood and adult traumatic experiences and was 
working on developing appropriate avenues for social contact.  
A February 2007 VA treatment record reflects that the Veteran had 
cut off a bad relationship with a significant other.  She cared 
for four small dogs at home and had a relationship with her son's 
ex-girlfriend and her son's child.  She appeared calm and her 
mood was euthymic.  There was no psychosis.  Her bipolar disorder 
was considered to be stable.  

On January 2008 VA psychiatric examination, the Veteran reported 
current symptoms that included avoidance, loss of interest, 
difficulties feeling love and happiness, trouble sleeping, poor 
concentration, hypervigilence, and an exaggerated startle 
response.  She reported that the in-service rape had affected her 
ability to trust her own judgment when it came to relationships 
with men.  She believed that the in-service stressor affected her 
social and occupational functioning more than her other assaults.  

With regard to her social history, the Veteran reported that she 
was separated from her husband and was in an "on again off 
again" relationship that was unsteady.  She denied any 
difficulties with substance abuse.  She reported that she was 
unemployed.  

Mental status examination revealed that the Veteran was casually 
dressed and neatly groomed.  She was pleasant and cooperative.  
Eye contact was good and speech, language, and motor abilities 
were within normal limits.  She did not have trouble listening or 
following directions.  Her affect appeared anxious and she was 
tearful throughout the interview.  Her thought processes were 
logical, sequential, and goal oriented.  There was no evidence of 
psychotic content.  She was oriented to time, place, and 
situation.  Her attention, concentration, and memory were within 
normal limits.  

The Veteran's Personality Assessment Inventory reflected a 
pattern of being tense, impulsive, angry, unhappy, and 
emotionally labile.  The examiner explained that people with 
similar profiles often felt betrayed by others, and perceived 
that they were rejected by others.  Scales regarding traumatic 
stress were elevated, showing that a traumatic event was a source 
of distress and anxiety.  The trauma was an overriding focus in 
her life.
The examiner reviewed the Veteran's claims file and noted that in 
the past, VA examination resulted in finding that the Veteran's 
history of sexual assault prior to service and after service had 
substantially contributed to her overall PTSD symptomotology.  
The examiner consulted with the Veteran's VA psychiatrist who 
indicated that the Veteran was being treated for bipolar 
disorder, and that the Veteran's presentation suggested a great 
deal of interpersonal chaos.  The treating psychiatrist's 
impression was that the Veteran's symptoms were largely 
attributable to bipolar disorder and borderline personality 
disorder, rather than to PTSD stemming from the in-service 
assault.  

With regard to the Veteran's occupational or social functioning, 
the examiner felt it was difficult to determine the exact 
impairment that the Veteran's PTSD symptoms had on her 
functioning because her symptom presentation was multifactorial, 
including the sexual and physical assaults that had occurred 
prior to and after service.  The examiner did, however, offer an 
opinion with regard to the Veteran's PTSD related to her in-
service assault, and stated that the effects of the assault on 
her current functioning were considered to be mild, with a 
transient impact on her work efficiency and ability to perform.  
It appeared more likely that nonmilitary factors, such as her 
other mental disorders and assault experiences, played a larger 
role in any existing occupational or social impairment.  The 
examiner stated that, as she had found on previous examination 
and as was found by the August 2002 VA examiner and the Veteran's 
VA psychiatrist, it appeared that the Veteran's bipolar disorder 
and personality disorder significantly contributed to her overall 
symptom presentation.  Based upon the above examination, the 
diagnosis was bipolar disorder, PTSD, and an Axis II diagnosis of 
personality disorder, not otherwise specified, with borderline 
and dependant traits.  A GAF score of 55 was assigned.  

VA treatment records dated until September 2008 reflect ongoing 
mental health counseling.  Those records reflect that the Veteran 
continued to have a euthymic mood and was mildly hypomanic.  Her 
psychiatric medication included Zoloft and Effexor.

In this case, both the November 2006 and January 2008 VA 
examination reports reflect the assignment of a GAF score of 55.   
In November 2006, a private psychiatric record reflects an 
assignment of a GAF score of 60.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126 (2009); VAOPGCPREC 10-95 
(Mar. 1995).

Under DSM-IV, GAF scores of 51 to 60 reflect moderate symptoms 
(e.g. flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, and 
school functioning (e.g. few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).

First, the Board is aware that when it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable doubt 
dictates that such signs and symptoms be attributed to the 
service-connected disorder.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam) (medical evidence is required to 
differentiate between symptomotology attributed to a nonservice-
connected disability and a service-connected disability).  
However, in this case, the record demonstrates a clear 
delineation between the Veteran's service-connected PTSD and the 
Veteran's other mental disabilities and related symptomotology.  
Although in this case the November 2006 and January 2008 VA 
examiner determined that the Veteran's mental disability as a 
whole was moderate in degree, and the GAF scores reflect a mild 
to moderate disability, those findings include the Veteran's 
service-connected PTSD as just one part of a greater disability 
picture.  In that regard, the November 2006 and January 2008 VA 
examiner agreed with the 2002 VA examiner's opinion that one-
third of the PTSD symptoms were related to the Veteran's service, 
and two-thirds of her symptoms were related to her significant 
pre- and post-service history of abuse, as well as to her other 
nonservice-connected mental disabilities including bipolar 
disorder, depression, and a personality disorder.  The latter VA 
examiner concluded therefore that the Veteran's in-service 
stressor and resulting PTSD, on its own, had only a mild or 
transient impact on her work efficiency and ability to perform.  
It appeared more likely that other, nonmilitary factors, such as 
her other mental disorders and assault experiences, played a 
larger role in any occupational or social impairment.  Further, 
the Veteran's VA psychiatrist who had worked with the Veteran for 
a number of years agreed with these assessments, and stated that 
the Veteran's symptoms were largely attributable to bipolar 
disorder and borderline personality disorder.  The 2006 private 
counseling records comport with that conclusion, as they document 
a wide variety of concerns, including bipolar disorder, a 
personality disorder, and domestic violence, that affected the 
Veteran's functioning.  Accordingly, it appears from the record 
that the effect of the Veteran's in-service stressor on her 
current psychiatric functioning has been to a lesser degree than 
that of her other nonservice-connected psychiatric disabilities 
and traumatic events, and therefore a higher rating based upon 
her service-connected PTSD is not warranted.  With this 
distinction in mind, the Board finds that based upon a review of 
the record, the preponderance of the evidence is against an 
increased rating.  

With regard to the severity of the Veteran's PTSD, the Veteran's 
representative argues that, on November 2006 VA examination, the 
Veteran reported symptoms that warrant a higher rating, including 
that her PTSD resulted in flashbacks of the event, nightmares of 
feeling trapped or cornered, daily emotional upset, 
hypervigilence of her surroundings, feeling severely distressed 
when reminded of the event, and trouble being around others and 
trusting others.  On November 2006 VA examination, the Veteran 
also relayed such symptomotolgy as having vivid memories of the 
rape, an exaggerated startle response, and trouble experiencing 
love and happiness.  It took her a moderate amount of energy to 
avoid thinking of the rape event.  Upon further review of the 
November 2006 VA examination, however, while the Veteran did 
clearly meet the DSM-IV criteria for PTSD based in part upon the 
above symptoms, the examiner also noted several times that the 
Veteran's personality inventory assessment suggested an 
exaggeration of her psychological problems, and thus, the 
examiner exercised caution when determining the severity of the 
Veteran's symptoms.  Psychiatric examination and testing resulted 
in a pattern responses suggesting that the Veteran was tense, 
impulsive, angry, unhappy, and emotionally labile.  The Veteran's 
traumatic stress scales were elevated, suggesting that a 
traumatic event was a source of distress for her, and that she 
felt damaged by it.  Her overall responses suggested that she 
suffered from PTSD, depression, and a personality disorder.  The 
examiner found that the Veteran's PTSD was moderate in degree.  
That finding, however, was based upon a number of stressors, 
including the in-service stressor, as well as sexual and physical 
assaults that had occurred prior to and after service.  While the 
examiner felt that the in-service stressor interacted with the 
Veteran's other traumatic experiences, she felt strongly that the 
in-service stressor accounted for only one-third of her 
symptomotology, and that the other two-thirds of the Veteran's 
current PTSD symptoms were instead related to events that had 
occurred outside of the military and were of different etiology.  
In sum, although the Veteran reported PTSD symptoms that were 
more severe, when reviewing the record and conducting examination 
of the Veteran, the examiner deemed the symptoms no more than 
moderate in degree.  The Board finds that the Veteran's current 
30 percent rating accounts for a mild to moderate disability and 
is in accordance with the November 2006 VA examiner's description 
of the Veteran's current functioning based upon her service-
connected PTSD.  While the Veteran's representative states that 
the Veteran experienced a significant impairment to her social 
and occupational functioning due to the in-service stressor, that 
finding was not made by the VA examiner, whose professional 
opinion is highly probative.  In this case, the Board finds that 
the 30 percent disability rating accounts for the Veteran's mild 
to moderate symptom presentation, and that the majority of the 
criteria related to a higher rating, such as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, and impaired abstract thinking, were not shown 
on November 2006 VA examination.  

The Veteran's representative also contends that the Veteran's 
functioning is severe enough to warrant a higher rating based 
upon symptoms reported during the January 2008 VA examination.  
In January 2008, the Veteran reported low self esteem, feelings 
of self-doubt, and lack of trust.  She avoided thoughts and 
activities that reminded her of the in-service rape.  She had 
lost interest in activities, had trouble concentrating, and 
formed unhealthy relationships with men.  Her representative 
focused on the examiner's finding that the Veteran had 
experienced a traumatic event which was the source of distress 
and anxiety for the Veteran.  Upon further review of the January 
2008 VA examination, however, while the personality assessment 
inventory demonstrated that the Veteran had experienced a 
traumatic event that was an overriding focus in her life, the 
report later evidences that in evaluating the Veteran, the 
examiner took into account more than one traumatic event, and 
pointed out numerous assaults that had occurred, including 
childhood assaults and post-service assaults, in stating those 
findings.  Therefore, the described trauma must necessarily be 
interpreted to be inclusive of other assaults that the Veteran 
sustained throughout her lifetime.  Such a conclusion is 
supported by the examiner's later assessment, in which she stated 
that the Veteran's service-connected PTSD, on its own, had an 
effect that was only transient or mild and decreased her work 
efficiency and ability to perform occupational and social tasks 
only during periods of significant stress.  It was more likely 
that the other, nonmilitary factors, such as the other assaults, 
and such as the nonservice-connected personality disorder and 
bipolar disorder, played a larger role in any occupational  or 
social impairment.  Thus, it must be concluded that although the 
Veteran indeed suffers from psychiatric symptoms that affect her 
daily living, those symptoms are largely attributable to her 
other mental disabilities, and stem from other nonmilitary 
sources.  Absent social and occupational functioning that are 
affected to more than a mild degree, a higher rating is not 
warranted. 

The Board further points out that the two VA examinations and the 
VA and private treatment records as a whole, consistently 
demonstrate an ability to function satisfactorily, as the Veteran 
has displayed routine behavior, self-care, and normal 
conversation.  On November 2006 private examination, her 
activities of daily living were considered to be within normal 
limits.  The record demonstrates that on VA examinations, the 
Veteran's thought processes and ability to understand 
instructions have consistently been deemed within normal limits.  
The record consistently demonstrated that her thought processes 
were logical, sequential, and goal oriented, she was oriented to 
time, place, and situation, and her attention, concentration, and 
memory were within normal limits.  She was always timely, dressed 
appropriately, was cooperative, and conversed normally.  There 
additionally is no recent indication of panic attacks.  Although 
on November 2006 and January 2008 VA examination, the Veteran 
displayed a restricted, anxious affect, the evidence of record 
also demonstrates that in February 2007 and September 2008, her 
mood was described as euthymic, or nondepressed.  Thus, the Board 
finds that the Veteran's depressed mood and anxiety, when 
compared to apparent normal functioning in the areas of thought 
process, orientation, attention, and memory, fall within the 
criteria of a 30 percent rating.   The Board finds that there is 
no evidence of circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and long-
term memory, or impaired abstract thinking.  With regard to 
impaired judgment, while the Veteran has stated that she has 
trouble building healthy relationships with others, there is no 
indication that her judgment is otherwise impaired, such as how 
to maintain social norms or social boundaries when interacting 
with others.  VA examination and VA and private treatment records 
are silent for inappropriate behavior or trouble with judgment in 
that regard.  Further, although the Veteran stated that she 
tended to isolate herself, she also reported that she had been 
married twice before, was involved in a current relationship, and 
had a relationship with her children, evidencing an ability to 
maintain relationships with family members and with men.  Private 
treatment records reflect that she was trying to associate with 
healthier people.  Further, the Veteran's disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships are accounted 
for by her 30 percent rating, as those troubles have been 
described as mild on VA examination, and the evidence does not 
support findings of a higher impairment.  

In this case the Veteran's PTSD symptoms are not productive of 
occupational and social impairment with reduced reliability and 
productivity; occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; or, total occupational or 
social impairment.  Rather, her impairment is no more than mild 
to moderate. 

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this 
case, the Schedule is not inadequate. The Schedule provides for 
higher ratings for Veteran's PTSD, but, as discussed above, 
findings supporting a rating in excess of 30 percent have not 
been documented.  Therefore, the Board finds that referral for 
assignment of an extraschedular rating for PTSD is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that throughout the pendency of 
the appeal, the Veteran's PTSD has not warranted a rating higher 
than 30 percent.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim. This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in October 2006; a rating 
decision in December 2006; a statement of the case in June 2007, 
and a supplemental statement of the case in October 2008 and 
April 2008.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the April 2008 supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained two medical examinations in relation to this claim.  
The Board finds that the VA examinations are adequate for rating 
purposes.  The examiners reviewed the Veteran's social and 
medical history, mental status examination findings and tests, 
and rendered objective assessments based on sound medical 
principles.  The examiners' also fully explained their 
conclusions.  Further, the duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95.
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  


ORDER

A rating in excess of 30 percent for PTSD is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


